Exhibit 10.3

 

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

 

This Amendment No. 2 to Employment Agreement (this “Amendment”) is made
effective as of July 28, 2005 (the “Effective Date”), by and between Newmont
Global Employment Limited Partnership (the “Company”) and Pierre Lassonde
(“Executive”).

 

Recitals

 

A. The Company and the Executive have entered into that certain Employment
Agreement having an effective date of February 16, 2002 (the “Agreement”).

 

B. The Company and Executive desire to amend certain terms and conditions
contained in the Agreement.

 

Agreement

 

In consideration of the mutual agreements contained herein, the Company and the
Executive agree as follows:

 

1. Cause. Section 4(b) is deleted in its entirety and replaced with the
following:

 

(b) Cause. The Company may terminate the Executive’s employment for Cause. For
purposes of this Agreement, “Cause” shall mean:

 

(1) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its affiliated entities (other
than any such failure resulting from incapacity due to physical or mental
illness) or his failure to follow policies, directions or the Company’s code of
conduct, after a written demand for substantial performance is delivered to the
Executive by the Board or its delegate. Such written demand shall identify the
manner in which the Board or its delegate believes that the Executive has not
substantially performed the Executive’s duties. Notwithstanding the foregoing,
written demand for substantial performance shall not be required if the Board or
its delegate determines that immediate action, including termination of the
Executive, is necessary to avoid potential injury or harm to the Company or any
person; or

 

(2) the engaging by the Executive in illegal conduct or gross negligence or
willful misconduct which is potentially injurious to the Company or any
affiliated entity; provided that if the Executive acts in accordance with an
authorized written opinion of the Company’s or an



--------------------------------------------------------------------------------

affiliated entity’s legal counsel, such action will not constitute “Cause” under
this definition; or

 

(3) any dishonest or fraudulent activity by the Executive or the reasonable
belief by the Company of the Executive’s breach of any contract, agreement or
representation with the Company or an affiliated entity.

 

In the event “Cause” is determined to exist by the Company, and the Executive
had received payments under this Agreement or otherwise been credited with
amounts under this Agreement, the Company shall be entitled to recover such
amounts from the Executive or offset such amounts from any other amounts owed by
the Company to the Executive.

 

2. Applicable Severance Payment. Section 5(a)(iv) is deleted in its entirety and
replaced with the following:

 

(iv) the Applicable Severance Payment, as defined below.

 

A new section 5g is added as follows:

 

g. Applicable Severance Payment: If the Executive’s employment is terminated by
Executive or the Company for any reason other than Cause, the Executive shall be
entitled to the amount of U.S. $750,000, or the benefits that the Executive
would otherwise be eligible for under the Company’s severance plans, whichever
is greater (the “Applicable Severance Payment”).

 

This Amendment is executed as the Effective Date.

 

NEWMONT GLOBAL EMPLOYMENT

LIMITED PARTNERSHIP

        By:  

Newmont USA Limited, its

general partner

            By:  

/s/ Sharon E. Thomas

         

/s/ Pierre Lassonde

Name:

 

Sharon E. Thomas

         

Pierre Lassonde

Title:

 

Vice President and Secretary

           

 

3